Citation Nr: 1702395	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  10-20 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1978 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD and assigned an initial rating of 10 percent.

A March 2010 rating decision, during the pendency of the present appeal, granted an increased rating of 30 percent, effective the date of the grant of service connection.

In October 2014, the Board, in pertinent part, increased the evaluation of PTSD to 50 percent, but no higher, for the entire period on appeal.  The Veteran appealed the Board's denial of an initial rating in excess of 50 percent for PTSD.

In December 2015, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) by counsel for the Veteran and VA, finding that the Board erred insofar as it failed to provide adequate reasons and bases to support its denial of an initial rating in excess of 50 percent for PTSD. Therefore, the Court vacated the portion of the Board's decision denying entitlement to a rating in excess of 50 percent for PTSD for the entire period on appeal, and remanded this matter to the Board.  The Court specifically directed that the remanded issue be limited to entitlement to an initial rating in excess of 50 percent for PTSD.

This appeal was previously remanded by the Board in March 2016, pursuant to the December 2015 JMR.  Unfortunately, another remanded is required, as there has not been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the March 2016 remand, the Board directed the AOJ to attempt to obtain the Veteran's records from Fort Leonard Wood ACH documenting any mental health treatment from April 2009 to the present. The Board directed that all efforts should be made to obtain such records. The Board specifically stated that if any records cannot be obtained after efforts have been made, the RO should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. Furthermore, the Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e).  The RO obtained and associated with the record numerous medical treatment records from Fort Leonard Wood ACH documenting treatment the Veteran received there from April 2009 to the present.  However, these treatment records do not include any records of mental health treatment.  During the May 2016 VA examination, the Veteran reported that he received one-on-one counseling at Fort Leonard Wood every two weeks.  The records from this counseling are not associated with the record.  Therefore, the Board finds that a remand is necessary to obtain the Veteran's mental health treatment records from Fort Leonard Wood, as required by the Board's March 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's records from Fort Leonard Wood documenting any mental health treatment from April 2009 to the present, to include any records from the one-on-one counseling he reports receiving every two weeks.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e).

2. Following the completion of the foregoing, and any other development deemed necessary, the AOJ should re-adjudicate the Veteran's claim of entitlement to an increased rating for PTSD.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JEFFREY SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




